Citation Nr: 1048057	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  03-28 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral sprain with referred pain to the left hip, from 
September 26, 2003, to November 18, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral sprain with referred pain to the left hip, from 
November 18, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had verified active service from July 1988 to January 
1996 and from November 1996 to May 2002.

These matters come before the Board of Veterans Appeals (Board) 
on appeal from an April 2003 rating decision, in which the RO, 
among other things, denied service connection for residuals of 
injury to the upper jaw with tooth loss; cervical spine 
disability, right wrist disability, bilateral knee disability; 
and right ankle disability.  The RO also granted service 
connection for right shoulder disability and for lumbosacral 
sprain with referred pain to the left hip (each assigned an 
initial 10 percent rating), and for residuals of a nose injury 
and for a residual scar from removal of a right wrist ganglion 
cyst (each assigned an initial noncompensable rating).  

The Board notes parenthetically that, in a May 2003 decision, the 
RO found that there had been clear and unmistakable error in the 
effective dates assigned in the April 2003 decision.  Each date 
was amended to correspond to the day following discharge from 
active duty.  

In May 2003, the Veteran filed a notice of disagreement (NOD) 
with the denials of service connection and with the initial 
ratings assigned for disability of the right shoulder, low back, 
and nose, and for the right wrist scar.  The RO issued a 
statement of the case (SOC) in August 2003.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2003.

In June 2004, the Board remanded these matters to the RO (via the 
Appeals Management Center (AMC) in Washington, DC).  The AMC 
continued the denial of each claim (as reflected in a January 
2009 supplemental SOC (SSOC)), and returned the case to the Board 
for further appellate consideration.  

In June 2009, the Board denied service connection for residuals 
of injury to the upper jaw for the purposes of compensation, 
cervical spine disability, right wrist lunotriquetral fusion, 
left knee disability, and right ankle disability.  The Board also 
denied increased ratings for lumbosacral sprain with referred 
pain to the left hip prior to September 23, 2003, residuals of a 
nose injury, and residual scar from removal of a right wrist 
ganglion cyst.  Further, the Board remanded the claims for 
service connection for residuals of dental trauma for purposes of 
VA outpatient dental treatment, right knee disability, and for an 
increased rating for lumbosacral sprain with referred pain to the 
left hip from September 23, 2003, to the RO via the AMC for 
further development.

In October 2010, the RO granted service connection for dental 
treatment purposes for residuals of injury to upper jaw, thus 
satisfying that portion of the appeal in full.  The RO also 
granted an increased rating of 20 percent for lumbosacral sprain 
with referred pain to left hip, effective November 18, 2009.  
However, as higher ratings for lumbosacral sprain are available, 
both before and after November 18, 2009, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the Board has characterized the appeal as now encompassing the 
second and third matters set forth on the title page.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Because the claim for higher ratings for lumbosacral sprain with 
hip pain involves disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The Veteran's assertions are credible.

3.  The Veteran has had a continuity of right knee symptoms since 
a football accident while on active duty.

4.  The evidence reflects that, from September 26, 2003 to 
November 18, 2009, the Veteran's lumbosacral sprain with referred 
pain to the left hip have been manifested by a full range of 
motion with characteristic pain; the Veteran's service-connected 
lumbar spine disability was not shown to involve arthritis or 
intervertebral disc syndrome (IVDS).

5.  The medical evidence reflects that, from November 18, 2009, 
the Veteran's lumbosacral sprain with referred pain to the left 
hip have been manifested by forward flexion to 50 degrees with 
characteristic pain; the Veteran's service-connected lumbar spine 
disability was not shown to involve arthritis or intervertebral 
disc syndrome (IVDS).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

2.  From September 26, 2003 to November 18, 2009, the criteria 
for a rating in excess of 10 percent for lumbosacral sprain with 
referred pain to the left hip were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, 
Diagnostic Code 5237 (as in effect from September 26, 2003).

3.  From November 18, 2009, the criteria for a rating in excess 
of 20 percent for lumbosacral sprain with referred pain to the 
left hip are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, Diagnostic Code 5237 
(as in effect from September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Concerning the claim for service connection, given the favorable 
disposition of the claim for service connection for a right knee 
disorder, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the claim have 
been accomplished.

Concerning the claim for a higher rating, the Veteran's claim is 
deemed to have arisen from an appeal of the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was afforded 
the appropriate VA examination.  Neither the Veteran nor his 
representative have identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

Service Connection for Right Knee Disorder

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, service treatment records show that in August 1990, 
the Veteran fell and hit his right knee during football practice.  
His knee was swollen, and it was noted that he had a decreased 
range of motion.  The examiner opined that the Veteran had a 
strained knee.  An X-ray did not reveal a fracture.  On Reports 
of Medical History (RMH) completed in November 1995, 
November 1996, and February 2002, the Veteran indicated that he 
experienced "trick" or locked knee.  He specified on his 
February 2002 RMH that his right knee occasionally gave way.  A 
service examiner indicated on the January 2002 that the Veteran 
had normal lower extremities.

VA outpatient records from 2003 through 2009 contain the 
Veteran's complaints of right knee pain.  On VA examination in 
November 2002, the Veteran complained of right knee pain.  The 
examiner found no deformity of the knee.

A VA bone scan performed in July 2004 revealed mild uptake along 
the right lateral knee, which was noted to be likely 
degenerative.  A VA treatment record from December 2005 contains 
a diagnosis of right knee osteoarthritis.

On VA examination in November 2009, the examiner found no 
evidence of a varus or valgus deformity of the right knee.  
Stability was observed to be good.  The examiner gave a diagnosis 
of early degenerative joint disease of the right knee and opined 
that in the absence of any service-connected or pre-service 
injury that such changes were age related.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In this case, the Board observes that experiencing right knee 
pain is a symptom that is capable of lay observation.  Thus, the 
Veteran is competent to provide evidence regarding experiencing 
knee pain after an in-service football injury.  The Board further 
finds the Veteran to be credible, as he has consistently 
complained of knee pain throughout the record following his 
documented in-service knee injury.  As the Veteran's statements 
have been internally consistent and are supported by the service 
treatment records, the Board accords the Veteran's statements 
regarding his right knee great weight.

The November 2009 VA examiner provided a negative nexus opinion 
regarding the Veteran's right knee disorder and his service.  
However, the examiner gave no indication regarding his medical 
qualifications.  It is not noted if the examiner was an LPN or 
MD; in fact, the examiner provided no information regarding his 
medical training.  Additionally, he appears to have based his 
negative opinion on the absence of an in-service injury.  
However, the service treatment records clearly document the 
Veteran's August 1990 right knee injury.  As it is not clear what 
the VA examiner's qualifications are, and in light of his 
opinion's inconsistency with the service treatment records, the 
Board affords the November 2009 VA opinion low weight.

For the aforementioned reasons, the Board finds the Veteran's 
credible and consistent assertions outweigh the unsupported 
November 2009 VA opinion, and thus, service connection for a 
right knee disorder is warranted.

Increased Rating for Lumbosacral Sprain with Referred Pain 
to Left Hip

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question 
arises as  to which of two ratings applies under a particular 
Diagnostic  Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a veteran.  38 
C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

Effective September 26, 2003, the criteria for rating all spine 
disabilities (to include lumbosacral strain, now designated under 
current DC 5237) are set forth in a General Rating Formula for 
Diseases and Injuries of the Spine. Under the General Rating 
Formula, a 10 percent rating is assignable for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees. A rating of 20 percent is assignable for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or less, 
or there is favorable ankylosis of the entire thoracolumbar 
spine. A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine. A 100 percent rating 
is assignable for unfavorable ankylosis of the entire spine. 
These criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease. 38 C.F.R. § 
4.71a, General Rating Formula for DCs 5235-5243 (as in effect 
since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

VA outpatient records from 2003 through 2009 contain the 
Veteran's complaints of lower back pain.  VA physical therapy 
notes from February and March 2004 reflect that the Veteran 
received physical therapy for left hip bursitis.  X-rays of the 
hip and pelvis were negative for any fracture, dislocation, or 
lesion.  

During a VA bone scan in July 2004, the examiner noted tenderness 
in the mid to low back region and the left hip.  However, the 
uptake pattern over the spine and hips was within normal limits.

A VA treatment note from November 2005 reflects that the Veteran 
had chronic low back pain.  The note also indicates that the 
Veteran had a full range of motion of all of the major joints.  
Another treatment record from November 2006 reflects that the 
Veteran denied experiencing joint pain except in his lower 
extremities.  Additional treatment notes from May 2008 and 
March 2009 show that the Veteran experienced intermittent lower 
back pain.  A problem list from April 2009 contains a note that 
the Veteran had hip arthralgia.

On VA examination in November 2009, the Veteran complained of 
pain in his lower back which radiated to his left hip.  He said 
that he would occasionally wear a back brace when he had a flare-
up of pain.  He reported that he could only walk less than a 
mile.  Kneeling, squatting, and stooping caused low back pain.  
He could only travel in a car for about 30 minutes.  He said that 
his sleep was occasionally disrupted by low back pain, and he 
avoided stairs.  He stated that he had flare-ups about every two 
months during which his activity was severely limited.  No 
incapacitating episodes over the past year were noted.  Bowel and 
bladder function was intact.  The Veteran was working as a 
material handler at Fort Drum, and he had not lost any work as a 
result of his condition.

The examiner observed pain on palpation of the thoracolumbar 
paravertebral musculature.  Forward flexion was to 50 degrees.  
Extension was to 10 degrees.  Side bending was to 10 degrees.  
Thoracolumbar rotation was to 30 degrees bilaterally.  The 
examiner noted that the Veteran moved through all ranges of 
motion without difficulty.  Straight leg raising was to 80 
degrees bilaterally with minimal discomfort.  There was no 
sensory or motor deficit of either lower extremity.  Deep tendon 
reflexes of the lower extremities were present and symmetrical 
bilaterally at +1.  The Veteran could tandem, toe, and heel walk 
without difficulty.  The examiner gave a diagnosis of chronic 
lumbosacral sprain.  He opined that the Veteran did not exhibit 
evidence of any neurological impairment as a result of his 
service-connected lumbar spine impairment.  While there was 
referred left hip pain, the examiner found absolutely no evidence 
of radiculopathy of either lower extremity, and there was no 
evidence of any separate hip disability, as the Veteran's hip X-
rays were normal.  While there was some degree of restriction of 
motion of the lumbar spine, there was no evidence of 
incoordination, localized tenderness, or muscle spasm or 
guarding.  There was no evidence of any ankylosis of the spine.

Considering the evidence outlined above, the Board finds that 
prior to November 18, 2009, a rating in excess of 10 percent for 
lumbosacral sprain with referred pain to the left hip is not 
warranted.

Addressing the General Rating Formula, the Board notes that, 
prior to November 18, 2009, the Veteran's demonstrated range of 
motion has not been shown to meet the requirements for a 20 
percent rating.  In this regard, according to a December 2005 VA 
progress note, the Veteran had a full range of motion.  This 
degree of impairment is actually less than that contemplated by 
the criteria for the Veteran's present 10 percent rating for this 
time period under the General Formula for lumbosacral strain.  
Forward flexion has not been shown to be limited to 60 degrees or 
less, as required for the next higher, 20 percent rating.  There 
also has been no evidence of muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or abnormal kyphosis during 
this time period.

Specifically as regards the DeLuca factors (identified and 
addressed above), the Board notes that the VA outpatient records 
are replete with the Veteran's complaints of pain.  However, as 
indicated, the criteria under the General Rating Formula are 
applied with or without symptoms such as pain, and the VA 
treatment records for this time period reflect that the Veteran 
had a full range of motion.  In short, the 10 percent rating 
adequately compensates the Veteran for his pain and other DeLuca 
factors provide no basis for assignment of any higher rating 
prior to November 18, 2009.

On November 18, 2009, a VA examiner found that the Veteran had 
forward flexion to 50 degrees.  This measurement is less than 60 
degrees, as required for a rating of 20 percent.  However it is 
not less than 30 degrees, as is required for a rating of 40 
percent under the General Formula.  Additionally, the 
November 2009 VA examiner found no ankylosis of the spine.

Specifically as regards the DeLuca factors (identified and 
addressed above), the Board notes that the November 2009 examiner 
noted that pain was associated with the range of motion.  
However, as indicated above, the criteria under the General 
Rating Formula are applied with or without symptoms such as pain, 
and during the examination, the Veteran was able to accomplish 
the range of motion indicated above.   The Board also notes that, 
the November 2009 examiner did not find that pain caused 
decreased motion.  In short, the 20 percent rating adequately 
compensates the Veteran for his pain and other DeLuca factors 
provide no basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent 
with no more than a 10 percent rating from September 26, 2003, to 
November 18, 2009, and a 20 percent rating thereafter under the 
General Rating Formula.  Since the medical evidence does not 
support the assignment of the next higher ratings under the 
General Rating Formula, it logically follows that no higher 
rating under the General Rating Formula is assignable.  In 
reaching this conclusion, the Board has considered the Veteran's 
complaints, but does not find them more probative than the 
objective medical findings.

The Board also notes that, under Note (1) of the General Rating 
Formula, VA must consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected lumbosacral 
sprain with referred pain to the left hip.  However, such would 
not be the case here.  Although the Veteran has complained of 
radiating pain to the left hip, no medical evidence reflects even 
a suggestion that any neurological symptoms recorded constitute 
separately ratable manifestations of the service-connected 
lumbosacral strain.  Although the Veteran has had diagnoses of 
left hip bursitis and left hip arthralgia, neither of these 
diagnoses reflect a neurological impairment, as the November 2009 
VA examiner found that there was no neurological impairment..  
Since there has been no objective evidence of neurological 
impairment attributable to the lumbosacral strain, the Board 
finds that there is no basis for separate, compensable ratings 
under this provision at any time throughout the appeal.  

Finally, the Board notes that the revised criteria provide no 
other basis for assigning a higher rating for the Veteran's 
lumbosacral sprain with referred pain to the left hip.  Although 
the revised criteria sets forth a Formula for Rating IVDS on the 
Basis of Incapacitating episodes, here, the disability also is 
not shown to involve IVDS at any time throughout the period of 
appeal.

The Board has also considered whether the disability at issue 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's lumbosacral sprain with 
referred pain to the left hip.  The threshold factor for extra-
schedular consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no 
basis for further staged rating of the Veteran's lumbosacral 
sprain with referred pain to the left hip, pursuant to Fenderson, 
and that the claim for higher rating must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for a higher 
rating, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right knee disorder is granted.

A rating in excess of 10 percent for lumbosacral sprain with 
referred pain to the left hip, from September 26, 2003, to 
November 18, 2009, is denied.

A rating in excess of 20 percent for lumbosacral sprain with 
referred pain to the left hip, from November 18, 2009, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


